Title: Pardon for John Crowley, 11 September 1815 (Abstract)
From: Madison, James
To: 


                    § Pardon for John Crowley. 11 September 1815. “Whereas it has been made appear to me that a certain John Crowley, was, at a Circuit Court of the United States, lately held for the District of Virginia, duly convicted of a misdemeanor, and was thereupon sentenced by the said Court to be imprisoned in the Jail and Penitentiary House of the said District, and kept at hard labor for the space of six months; And whereas it has been made fully manifest to me that from the youth of said Crowley, at the time of committing the offence referred to, and from other circumstanc⟨es⟩connected with his case, he is a fit object of clemency: Now therefore be it known, That I, James Madison, President of the United States of America, in consideration of the premises and other good causes, have pardoned and do hereby pardon the offence aforesaid, willing and requiring that the said John Crowley be forthwith

discharged from his Imprisonment, by reason thereof. In Testimony whereof I have caused the seal of the United States to be hereunto affixed, and signed the same with my hand. Done at the City of Washingto⟨n⟩this eleventh day of September A.D. 1815; and of the Independence of the United States the Fortieth.”
                